                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §     CASE NO.    7:19-CV-403
                                          §
WE BUILD THE WALL, INC.,                  §
FISHER INDUSTRIES, FISHER SAND            §
AND GRAVEL CO., AND NEUHAUS &             §
SONS, LLC,                                §
                                          §
      Defendants.                         §
_____________________________________________________________________________

                       TEMPORARY RESTRAINING ORDER
_____________________________________________________________________________

         Plaintiff United States of America, having filed its Complaint, seeking, inter alia, a

  temporary restraining order, preliminary injunction and other equitable relief in this matter,

  and having moved for an Emergency Temporary Restraining Order and other relief under

  Rule 65 of the Federal Rules of Civil Procedure, Fed. R. Civ. P. 65, and the Court, having

  considered the Complaint, supporting affidavit, and motion filed in support and having heard

  arguments of counsel for the parties for and against the requested relief, finds that:

                                         FINDINGS OF FACT

         1. This Court has jurisdiction over the subject matter of this case and there is good

  cause to believe it will have jurisdiction over Defendants.

         2. Venue lies properly with this Court.

         3. There is good cause to believe that Defendants We Build the Wall, Inc., Fisher

  Industries, Fisher Sand and Gravel Co., and Neuhaus & Sons, LLC., have engaged in, and are


                                            Page 1 of 3
                                     Temporary Restraining Order
    likely to engage in, acts that violate or have violated the requirements of the USIBWC

    pursuant to the 1970 Treaty between the United States and Mexico. (Treaty to Resolve

    Pending Boundary Differences and Maintain the Rio Grande and Colorado River as the

    International Boundary, US – Mex, Nov. 23, 1970, TIAS 7313.).

           4. There is good cause to believe that the United States has a substantial likelihood of

    prevailing on the merits of this action.

           5. There is good cause to believe that the United States has suffered and will continue

    to suffer immediate and irreparable damage if the temporary restraining order is not granted.

           6. There is good cause to believe that the threatened injury to the United States

    substantially outweighs any threatened harm to the Defendants.

           7. There is good cause to believe that granting the temporary restraining order will not

    disserve the public interest.

           8. THEREFORE, IT IS ORDERED that Plaintiff United States’ Motion for a

    Temporary Restraining Order and Preliminary Injunction is hereby GRANTED as follows.

    Pending a preliminary injunction hearing, Defendants (and anyone acting on their behalves

    who receive actual notice of this Order) are hereby immediately restrained and enjoined as

    follows:

          (a) constructing a bollard structure, wall or similar structure along the bank and within
              the floodplain of the Rio Grande River on land described as an 807.73 gross acre tract
              of land out of the WEST ADDITION TO SHARYLAND SUBDIVISION, Lots 9-1,
              9-2, and Parts of Lots 9-3, 9-4 and Parts of Lots 10-1, 10-2, and 10-3 and Part of
              Porcion 53 and 54, Hidalgo County, Texas, as per map or plat thereof recorded in
              Volume 1, Page 56, Map Records, Hidalgo County, Texas as described in the Special
              Warranty Deed filed as Document No. 2752394, Official Records of Hidalgo County,
              Texas (hereinafter described in its entirety as the “Neuhaus Property”) 1 until such time

1
 For the full metes and bounds description of the Neuhaus Property, see the Special Warranty Deed attached as
Exhibit 1.

                                                 Page 2 of 3
                                          Temporary Restraining Order
       as WBTW and Fisher Industries comply with the requirements of the USIBWC
       pursuant to the 1970 Treaty between the United States and Mexico. (Treaty to Resolve
       Pending Boundary Differences and Maintain the Rio Grande and Colorado River as
       the International Boundary, US – Mex, Nov. 23, 1970, TIAS 7313.);

   (b) constructing a bollard structure, wall or similar structure along the bank and within
       the floodplain of the Rio Grande River on the Neuhaus Property until such time as
       USIBWC fulfills its analysis and other requirements pursuant to the 1970 Treaty
       between the United States and Mexico. (Treaty to Resolve Pending Boundary
       Differences and Maintain the Rio Grande and Colorado River as the International
       Boundary, US – Mex, Nov. 23, 1970, TIAS 7313.); and

   (c) further work impacting the bank of the Rio Grande on the Neuhaus Property until such
       time as USIBWC reviews the proposed changes to the embankment and issues a
       permit allowing such modification.

IT IS FURTHER ORDERED:

9. Defendants’ response(s) to United States’ Motion for Preliminary Injunction, is due on or
       before _____________________.

10. The United States’ reply in support of its Motion for Preliminary Injunction is due on
       __________________________.


11. The Court will hold a hearing on the United States’ Motion for Preliminary Injunction on
       ________________________ beginning at __:00 _.m.


IT IS SO ORDERED.

   SIGNED and issued at ______ __.m., this ____ day of ______________, 2019.




                                                RANDY CRANE
                                                UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
                               Temporary Restraining Order
1
